             Case 2:08-cr-00454-JAM Document 352 Filed 07/22/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:08-CR-454 JAM
12                                Plaintiff,            STIPULATION TO SET BRIEFING SCHEDULE;
                                                        FINDINGS AND ORDER
13                         v.
14   MANUEL HERRERA-OSORNIO,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On July 20, 2020, defendant Manuel Herrera-Osornio filed a Motion to Vacate and/or

21 Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 350.

22          2.     Counsel for the government wishes to review and respond to the motion and requests

23 additional time to gather case-related documents from the Bureau of Prisons and prepare its response.

24          3.     The parties agree and propose that the government’s response brief be due no later than

25 August 3, 2020.

26          4.     The parties further agree and propose that the defense’s reply brief, if any, be due no later

27 than August 6, 2020.

28 ///

      STIPULATION AND [PROPOSED] ORDER                   1
            Case 2:08-cr-00454-JAM Document 352 Filed 07/22/20 Page 2 of 2


 1        5.      By this stipulation, the parties request the Court adopt and order the proposed briefing

 2 schedule.

 3

 4        IT IS SO STIPULATED.

 5
     Dated: July 21, 2020                                  MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ QUINN HOCHHALTER
 8                                                         QUINN HOCHHALTER
                                                           Assistant United States Attorney
 9

10
     Dated: July 21, 2020                                  /s/ Q. Hochhalter for T. Zindel
11                                                         TIMOTHY ZINDEL
12                                                         Counsel for Defendant
                                                           MANUEL HERRERA-
13                                                         OSORNIO

14

15

16                                        FINDINGS AND ORDER

17        IT IS SO FOUND AND ORDERED this 21st day of July, 2020.

18
                                                          /s/ John A. Mendez
19                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  2
